 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Employers Mutual Casualty Company,                  No. CV-18-02284-PHX-JAT
10                  Plaintiff,                           ORDER
11   v.
12   Charter School Capital Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s motion for extension of time to serve
16   Defendants: (1) Creemos Association; (2) Bennsen, Inc.; (3) Georgia Day Café Inc.; (4)
17   Georgia Day Café NP, Inc.; (5) Hughes Collaborative Association; (6) Propel Transport
18   Co.; and (7) Suzi Ferris Inc. Two fact-based tests control when this Court either must, or
19   may, permit an extension of time to serve. See Trueman v. Johnson, 2011 WL 6721327.
20   In her motion, Plaintiff neither cites, nor applies, either test.
21                 There are “two avenues for relief[ ]” under Rule 4(m). Lemoge v.
            United States, 587 F.3d 1188, 1198 (9th Cir.2009). “The first is
22          mandatory[.]” Id. (citation and footnote omitted). Based upon the plain
            language of that Rule, “the district court must extend time for service upon
23          a showing of good cause.” Id. (citation and footnote omitted). “The second
            is discretionary [.]” Id. (citation omitted). Notwithstanding Rule 4(m), “if
24          good cause is not established, the district court may extend time for service
            upon a showing of excusable neglect.” Id. (citation omitted).
25          Engaging in the “two-step analysis” which the Ninth Circuit “requires[,]”
            the court will first consider whether on this record there is good cause, thus
26          mandating an extension of time for service under Rule 4(m). See In re
            Sheehan, 253 F.3d at 512. Courts must determine whether good cause “has
27          been shown on a case by case basis.” Id. (citation omitted).
            I. Mandatory Extension of Time
28          “Good cause to avoid dismissal may be demonstrated by establishing, at
            minimum, excusable neglect.” Lemoge, 587 F.3d at 1198, n. 3 (citation
 1   omitted) (emphasis added). For the moment, the court will
     assume arguendo the existence of excusable neglect. Based upon that
 2   assumption, now it will address the other factors “a plaintiff may be
     required to show ... to bring the excuse to the level of good cause:
 3           (1) the party to be served personally received actual notice of
             the lawsuit; ([2]) the defendant would suffer no prejudice; and
 4           ([3]) plaintiff would be severely prejudiced if his complaint
             were dismissed.
 5   Lemoge, 587 F.3d at 1198.
     …
 6   II. Discretionary Extension of Time to Serve
     In the absence of good cause, the court must proceed to the second step of
 7   the analysis, and decide whether, in its discretion, to extend the prescribed
     time for service of the FAC. “The Ninth Circuit has declined to “articulate a
 8   specific test that a court must apply in exercising its discretion under Rule
     4(m)[,]” noting “that, under the terms of the rule, the court's discretion is
 9   broad .” Gill v. Waikiki Lanai, Inc., 2011 WL 3648772, at *7 (D.Hawai'i
     Aug.18, 2011) (quoting In re Sheehan, 253 F.3d at 513 (citation omitted)).
10   In part, that broad discretion derives from the fact that Rule 4(m)'s [90]–day
     time frame for service “operates not as an outer limit subject to reduction,
11   but as an irreducible allowance.” Henderson v. United States, 517 U.S. 654,
     661, 116 S.Ct. 1638, 134 L.Ed.2d 880 (1996) (internal quotation marks and
12   citation omitted). “On its face, Rule 4(m) does not tie the hands of the
     district court after the [90]–day period has expired. Rather, Rule 4(m)
13   explicitly permits a district court to grant an extension of time to serve the
     complaint after that [90]–day period.” Efaw v. Williams, 473 F.3d 1038,
14   1041 (9th Cir.2007) (quoting Mann v. Am. Airlines, 324 F.3d 1088, 1090
     (9th Cir.2003) (emphasis added by Mann court)).
15   A court's discretion under Rule 4(m) is not “limitless[,]” however. Id. It
     must be predicated upon a finding of excusable neglect. See Lemoge, 587
16   F.3d at 1197 (citation omitted) (emphasis added) (“[I]f good cause is not
     established, the district court may extend time for service upon
17   a showing of excusable neglect.” ). “To determine whether a party's failure
     to meet a deadline constitutes ‘excusable neglect,’ courts must apply a four-
18   factor equitable test[ ]” based upon Pioneer Inv. Servs. Co. v. Brunswick
     Assoc. Ltd., 507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993);
19   and Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th
     Cir.1997). Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th
20   Cir.2010) (citations omitted). Pioneer involved excusable neglect under
     Federal Rule of Bankruptcy Procedure 9006(b), and Briones involved a
21   Rule 60(b) motion for relief from judgment. The Ninth Circuit applies
     the Pioneer/Briones factors in a variety of contexts, though, including in
22   deciding whether excusable neglect has been shown under Rule
     4(m). See Lemoge, 587 F.3d at 1198.
23   That four factor equitable test requires, at a minimum, examination of: “(1)
     the danger of prejudice to the opposing party; (2) the length of the delay
24   and its potential impact on judicial proceedings; (3) the reason for the
     delay; and (4) whether the movant acted in good faith.” Ahanchian, 624
25   F.3d at 1261 (citations omitted). Those four enumerated factors are “not an
     exclusive list[,]” however. Lemoge, 587 F.3d at 1195 (internal quotation
26   marks and citation omitted). “In some circumstances, the prejudice a denial
     would cause to the movant must also be considered, but it is not a fact that
27   must be assessed in each and every case.” S.E.C. v. Platforms Wireless Int'l
     Corp., 617 F.3d 1072, 1092 (9th Cir.2010) (internal quotation marks and
28   citation omitted). Thus, “what sorts of neglect will be considered
     ‘excusable’ ... is at bottom an equitable one, taking account of all relevant

                                         -2-
 1          circumstances surrounding the party's omission.” Pioneer, 507 U.S. at 395.
            Mindful that “a district court abuses its discretion if it does not consider
 2          each of the four Pioneer factors separately[,]” PLU Investments, 2011 WL
            1376192, at *2 (citing, inter alia, Ahanchian, 624 F.3d at 1261), this court
 3          will proceed in exactly that way. In so doing, the court is keenly aware that
            while “balancing the Pioneer/Briones factors[,]” it “may not apply per se
 4          rules.” See Ahanchian, 624 F.3d at 1261 (citation omitted).
 5   Trueman, No. CIV 09-2179-PHX-RCB, 2011 WL 6721327, at *3–6.
 6          Here, the Court does not have enough information to apply either test.
 7   Accordingly,
 8          IT IS ORDERED that the motion for extension of time to serve (Doc. 60) is
 9   denied, without prejudice.    Plaintiff must refile a motion for extension of time by
10   November 7, 2018 or (1) Creemos Association; (2) Bennsen, Inc.; (3) Georgia Day Café
11   Inc.; (4) Georgia Day Café NP, Inc.; (5) Hughes Collaborative Association; (6) Propel
12   Transport Co.; and (7) Suzi Ferris Inc. will be dismissed, without prejudice.
13          Dated this 2nd day of November, 2018.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
